Case 6:19-cv-01249-GAP-EJK Document 49 Filed 03/03/20 Page 1 of 2 PageID 530




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION


SHIH-YI LI,

                      Plaintiff,

v.                                                         Case No: 6:19-cv-1249-Orl-31EJK

ROGER HOLLER CHEVROLET CO.,
AUDI NORTH ORLANDO, CLASSIC
HONDA, CLASSIC MAZDA, MAZDA
LAKELAND, HOLLER HYUNDAI,
GENESIS NORTH ORLANDO,
DRIVER’S MART WINTER PARK and
DRIVER’S MART SANFORD,

                      Defendants.
                                                /

                                            ORDER

       This cause comes before the Court upon review of Plaintiff’s counsel’s Notice of

Unavailability (Doc. 48), filed February 26, 2020.

       The rules of this Court do not provide for filing notices of conflict or unavailability.

Counsel may notify opposing counsel of her unavailability and request that her schedule be

accommodated. With respect to deadlines for filing documents with the Court, attending hearings,

trials, or otherwise, counsel must file a motion for an extension of time or a continuance, as

appropriate. Accordingly, counsel may not rely upon the filing of the Notice as a basis to excuse

her appearance before the Court as required or to comply with a deadline established by the Court

or governing rules of procedures.

       Accordingly, it is ORDERED that the Notice of Unavailability (Doc. 48) is STRICKEN.
Case 6:19-cv-01249-GAP-EJK Document 49 Filed 03/03/20 Page 2 of 2 PageID 531




       DONE and ORDERED in Orlando, Florida on March 3, 2020.




Copies furnished to:

Counsel of Record




                                        -2-
